DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/19/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent 
The following table provides claim mappings between the claims of the instant application and the claims of the parent patent with regards to anticipatory-type nonstatutory double patenting:
17/379,442
11,068,368
(Claim) 1
(Claims) 1, 7, and 13
2
2, 8, and 14
3
1, 7, and 13
4
3, 9, and 15
5
4, 10, and 16
6
5, 11, and 17
7
6 and 12
8
7, 1, and 13
9
8, 2, and 14
10
7, 1, and 13
11
9, 3, and 15
12
10, 4, and 16
13
11, 5, and 17
14
12 and 6
15
13, 1, and 7

14, 2, and 8
17
13, 1, and 7
18
15, 3, and 9
19
16, 4, and 10
20
17, 5, and 11



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation "the second operating environment" in page 18/19.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

With regards to Claims 8-14, the claimed apparatus has been read in view of Applicant’s specification (see ¶ 0043).  The claimed apparatus appears to include elements which could be interpreted as including only software.  In other words, Claim 8 and its dependent claims are silent as to whether or not the claimed apparatus contains any hardware component(s).
Software is not one of the four categories of invention; therefore, these claims are not statutory.  Software is not a series of steps or acts and thus is not a process.  Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and is therefore not a composition of matter.
The Examiner suggests replacing every instance of the word ‘apparatus’ in Claims 8-14 with the word ‘computer.’  Support for this suggestion is found within at least ¶ 0044 of the Specification of the instant application.
The Examiner alternatively suggests (a) modification(s) that was/were made in the parent application.


Although a ‘computer readable storage medium’ is described in at least ¶ 0040 of the Specification of the instant application, the Examiner asserts that a ‘computer readable storage medium’ is not what is claimed.
Thus, the broadest, reasonable interpretation of ‘computer-readable medium’ in view of the Specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)).
Accordingly, Claims 15-20 fail to recite statutory subject matter under 35 U.S.C. 101.
The Examiner suggests amending Claim 15 to recite:
“15. A computer program product for automatic part testing, the computer program product disposed upon a non-transitory computer readable storage medium, the computer program product comprising computer program instructions that, when executed, cause a computer to perform steps comprising:…”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (U.S. Patent No. US 6,662,133 B2), hereinafter “Engel,” and further in view of Chao (U.S. Patent No. US 8,964,610 B2), hereinafter “Chao.”  Engel and Chao were cited in the IDS filed 07/19/2021.

With regards to Claim 8, Engel teaches:
an apparatus (col. 4, lines 35-42.) for automatic part testing, the apparatus configured to:
execute, via “an environment,” (Fig. 6 and col. 6, lines 15-20.) one or more test patterns (Fig. 2 and col. 4, lines 12-21.) on the part (Fig. 2 and col. 4, lines 12-21; regarding, e.g., an IC chip.);
perform a comparison between one or more observed characteristics associated with the one or more test patterns and one or more expected characteristics (Fig. 2 and col. 4, lines 21-34.); and
modify one or more operational parameters of a central processing unit of the part based on the comparison (col. 4, lines 35-57.).
Engel does not explicitly teach:
boot a part under testing into a first operating environment.
However, Chao teaches:
boot a part under testing into a first operating environment (Fig. 3; col. 5, lines 37-49; Fig. 4; col. 5, lines 64-67; col. 6, lines 1-8; regarding, e.g., FTM where an OS is prevented from booting; and col. 6, lines 27-34.).


With regards to Claim 9, Engel in view of Chao teaches the apparatus of Claim 8 as referenced above.  Engel in view of Chao further teaches:
provide the one or more observed characteristics to one or more of a basic input/output system (BIOS) or a system management unit (Engel: Fig. 2 and Engel: col. 4, lines 17-57; regarding, e.g., the combination of ABIST engine 210 and central logic 212 which influence, e.g., IC chip voltage and frequency points.).

With regards to Claim 11, Engel in view of Chao teaches the apparatus of Claim 8 as referenced above.  Engel in view of Chao further teaches:
wherein:
the one or more observed characteristics comprise a failure state (Engel: Fig. 2 and Engel: col. 4, lines 17-57.); and
wherein modifying the one or more operational parameters comprises modifying the one or more operational parameters to avoid the failure state (Engel: Fig. 2 and Engel: col. 4, lines 17-57.).

With regards to Claim 12, Engel in view of Chao teaches the apparatus of Claim 8 as referenced above.  Engel in view of Chao further teaches:
boot the part into a second operating environment (Chao: Fig. 3; Chao: col. 5, lines 37-49; Chao: Fig. 4; Chao: col. 5, lines 64-67; Chao: col. 6, lines 1-8; and Chao: col. 6, lines 27-34; regarding, e.g., booting the OS.).

With regards to Claim 13, Engel in view of Chao teaches the apparatus of Claim 12 as referenced above.  Engel in view of Chao further teaches:
wherein the second operating environment comprises an operating system (Chao: Fig. 3; Chao: col. 5, lines 37-49; Chao: Fig. 4; Chao: col. 5, lines 64-67; Chao: col. 6, lines 1-8; and Chao: col. 6, lines 27-34.).

With regards to Claim 15, the apparatus of Claim 8 performs the same steps as the product of Claim 15, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 8 by the teachings of Engel in view of Chao.  Engel in view of Chao further teaches:
a computer program product for automatic part testing, the computer program product disposed upon a computer readable medium (Engel: col. 6, lines 61-67 and Engel: col. 7, lines 1-11.).

With regards to Claim 16, Engel in view of Chao teaches the product of Claim 15 as referenced above.  The apparatus of Claim 9 performs the same steps as the 

With regards to Claim 18, Engel in view of Chao teaches the product of Claim 15 as referenced above.  The apparatus of Claim 11 performs the same steps as the product of Claim 18, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Engel in view of Chao.

With regards to Claim 19, Engel in view of Chao teaches the product of Claim 15 as referenced above.  The apparatus of Claim 12 performs the same steps as the product of Claim 19, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Engel in view of Chao.

With regards to Claim 20, Engel in view of Chao teaches the product of Claim 15 as referenced above.  The apparatus of Claim 13 performs the same steps as the product of Claim 20, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Engel in view of Chao.

With regards to Claim 1, the apparatus of Claim 8 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 8 by the teachings of Engel in view of Chao.



With regards to Claim 4, Engel in view of Chao teaches the method of Claim 1 as referenced above.  The apparatus of Claim 11 performs the same steps as the method of Claim 4, and Claim 4 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Engel in view of Chao.

With regards to Claim 5, Engel in view of Chao teaches the method of Claim 1 as referenced above.  The apparatus of Claim 12 performs the same steps as the method of Claim 5, and Claim 5 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Engel in view of Chao.

With regards to Claim 6, Engel in view of Chao teaches the method of Claim 5 as referenced above.  The apparatus of Claim 13 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Engel in view of Chao.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Engel, further in view of Chao, and further in view of Wang (U.S. Patent No. US 6,795,915 B2), hereinafter “Wang.”

With regards to Claim 14, Engel in view of Chao teaches the apparatus of Claim 8 as referenced above.  Engel in view of Chao does not explicitly teach:
wherein booting into the first operating environment comprises loading the first operating environment from basic input/output system read-only memory (BIOS ROM) in accordance with the apparatus of Claim 8.
However, Wang teaches:
wherein booting into the first operating environment comprises loading the first operating environment from basic input/output system read-only memory (BIOS ROM) (Fig. 1 and col. 3, lines 50-58.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Engel in view of Chao with the use of a BIOS ROM as taught by Wang because combining prior art elements (computer implemented instructions located in a memory – Engel: Fig. 1 and Engel: col. 4, lines 5-9; and the BIOS ROM) according to known methods can be done to yield predictable results (providing a known memory means for storing test-based instructions).

With regards to Claim 7, Engel in view of Chao teaches the method of Claim 1 as referenced above.  The apparatus of Claim 14 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 14 by the teachings of Engel in view of Chao, further in view of Wang.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114